department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date tege eo uil number date employer_identification_number legend a b x y z aa bb cc dd ee ff gg dear ------------------ this letter is in response to your request dated date seeking approval of a set- aside of funds in the amount dollar_figuregg under sec_4942 of the internal_revenue_code for the taxable_year ended x facts on y b formed a as a charitable_trust a is a grant-making entity the purpose of which is to distribute grants among charitable organizations designated by b on z the internal_revenue_service issued a determination_letter recognizing a as an organization described in sec_501 of the internal_revenue_code and as a private_foundation under sec_509 of the code the specific donees and the amounts distributed to each donee have changed from time to time in accordance with the terms of the trust the final change occurred in aa as amended the trust instrument directs the trustee to distribute funds totaling dollar_figurebb per year by paying dollar_figurecc to each of eight separate charitable organizations b initially funded a with dollar_figuredd when b died on ee a received dollar_figureff representing a post-mortem addition as a result of b’s death applicable state law requires private_foundations to distribute income at such times and in such manner as not to subject the private_foundation to tax under sec_4942 of the code the mandatory amounts that are required to be distributed under sec_4942 of the code exceed by dollar_figuregg the dollar_figurebb per year payout specified by the trust instrument the trustee has paid the distributions which are required by the terms of the trust the trust instrument does not permit distributions to any entity other than the designated donees nor does it authorize payments in excess of dollar_figurecc per year to any one of the designated donees the trustee has petitioned a court for an order docketing the trust and for an order instructing the trustee as to the identity of the charitable donees entitled to distribution of the additional_amounts which are from time to time required to be paid as qualifying distributions under the trust instrument as of the date of your ruling_request this litigation was ongoing as a result of the litigation the trustee has not made any trust distributions exceeding bb for the taxable_year ended x furthermore the trustee does not intend to make distributions exceeding bb annually pending the resolution of this litigation due to the nature of the current litigation and until the current litigation is resolved the trustee is unable to determine which beneficiaries might be entitled to a distribution and therefore it is not possible nor appropriate for distributions to be made in amounts in excess of bb you have represented that the contingent set-aside of dollar_figuregg for the year ended x will be evidenced by the trustee through the entry on the books_and_records of the trust of the dollar amount of the set-side as a pledge to paid as a qualifying_distribution within the meaning of sec_53_4942_a_-3 of the regulations not later than the last day of the taxable_year following the taxable_year in which the litigation is finally resolved ruling requested a contingent set-aside of funds in the amount dollar_figuregg under sec_53 a - b of the regulations will be treated as a qualifying_distribution under sec_4942 of the code for the taxable_year ended x law sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such day falls within the taxable_period sec_4942 of the code defines undistributed_income as the amount by which the distributable_amount for such taxable_year exceeds qualifying distributions made before such time out of such distributable_amount sec_4942 of the code defines the term distributable_amount as an amount equal to the sum of the minimum_investment_return as adjusted reduced by the sum of the taxes imposed on such private_foundation under subtitle a and sec_4940 sec_4942 in substance and generally defines minimum_investment_return for any private_foundation for any taxable_year as five percent of the aggregate fair_market_value of all assets of the foundation other than those which are used directly in carrying on the foundation's exempt_purpose over any acquisition_indebtedness with respect to such assets sec_4942 in substance and generally defines qualifying_distribution as any amount_paid for tax exempt purposes as defined in sec_170 of the code sec_4942 in substance provides that an amount set-aside for an approved purpose may be treated as a qualifying_distribution sec_53_4942_a_-3 of the regulations provides that in the event that a private_foundation is involved in litigation and may not distribute assets or income because of a court order the private_foundation may seek and obtain a set-aside for a purpose described in sec_53_4942_a_-3 the amount of the set-aside shall be equal to that portion of the private foundation's distributable_amount which is attributable to the assets or income that are held pursuant to court order and which but for the court order precluding the distribution of such assets or income would have been distributed in the event that the litigation encompasses more than one taxable_year the private_foundation may seek additional contingent set-asides analysis a meets the criteria for a contingent set-aside provided for in sec_53_4942_a_-3 of the regulations an exempt_private_foundation exists and there is litigation resulting in a court order precluding distribution of assets or income pending the entry of a future court order the trustee of a has sought a court order resolving this situation thus as required by the regulation there is litigation and there is a court order prohibiting distribution of assets or income thus a contingent set-aside provided by sec_53_4942_a_-3 of the regulations is necessary and appropriate ruling based on the foregoing we rule that a contingent set-aside of funds in the amount dollar_figuregg under sec_53 a - b of the regulations is treated as a qualifying_distribution under sec_4942 of the code for the taxable_year ended x this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely debra j kawecki manager exempt_organizations technical group enclosure notice
